The opinion of the court was delivered by
Bennett, J.,
This suit was originally brought before a justice of the peace, upon a judgment, which, adding thereto the interest, exceeded one hundred dollars in the whole. In the declaration before the justice the plaintiff did not declare technically for debt and *529damages, but concluded his declaration in general terms, to Ms damage one hundred dollars. In his declaration in the county court he only goes for the debt, and claims no damage for its detention. The only question, raised in this case, is, as to the appellate juris-, diction of this court.
In Stevens v. Pearson, 5 Vt. 503, it was held, that, in a general action for monies had and received, the ad damnum determined the jurisdiction of the justice, and that the plaintiff’s recovery must be limited to his ad damnum, even though he exhibited on trial claims exceeding one hundred dollars, and that, even if he claimed an allowance on his demands exceeding the jurisdiction of the justice, still the court might render judgment for any amount not exceeding the ad damnum.
In the case now before us, we think the ad damnum must govern the question of jurisdiction, whatever might be the result, in a case where the judgment itself, upon which the action was brought, exceeded one hundred dollars, but the ad damnum in the declaration concluded with a sum within the justice’s jurisdiction. If the plaintiff chose to waive either the whole, or any part of his claim to interest on the judgment, he had that right.' The interest on a judgment is given as damages, simply, for the detention of the debt, and is only incidental to it. No action could be maintained to recover the interest alone. When once the principal of the judgment was discharged, all claim for interest on it was gone.
This is not like the case, where the payment of interest is a part of the contract itself. Though the plaintiff might insist upon his debt, and damages for its detention, which, in the whole, might exceed one hundred dollars, yet the law is not compulsory upon him. It might as well be claimed, that the plaintiff should be compelled to charge interest on his book account, so as to defeat the jurisdiction of a justice, in a case in which he would otherwise possess it.
The judgment of the county court is affirmed.